Judge Greene
dissenting.
I do not believe the seizure of defendant’s bag was based on a reasonable, articulable suspicion, and I would reverse the order of the trial court denying defendant’s motion to suppress. The factors that Agent Weis observed, taken as a whole, could easily be associated with many travelers and would therefore subject them to unwarranted and unlawful intrusions into their privacy.
The decision to focus on defendant began when a ticket agent informed the authorities that defendant had purchased a round-trip train ticket to New York City with cash and that the trip was of a short duration. Many travelers embark on similar trips on a daily basis, and the fact that defendant paid for his ticket in cash is not remarkable, considering the price was only $107.00.
The tip caused the officers to run a check of defendant’s criminal records which revealed an arrest for robbery, a charge subsequently dismissed. Agent Weis testified that it did not matter to him whether it was a conviction or an arrest. He also testified that there was no record that defendant had any previous involvement with drugs. A prior arrest for robbery that is later dismissed is not a sufficient reflection of an individual’s propensity to be involved in drug trafficking. Nevertheless, the officers determined that they would observe defendant upon his return because they suspected him of carrying drugs. Based on what the officers knew at this time, a sufficient basis for a seizure of defendant’s bag did not exist.
The officers observed defendant exiting the train and carrying a small gym bag. Although carrying one bag is consistent with the *682length of defendant’s stay in New York, the officers decided nonetheless to approach defendant. Agent Weis testified that during the course of their discussion, defendant did not give him any false information. The officers never inquired about the nature of the trip, nor is there evidence of any questions that might have bolstered their suspicions. At this point, there was nothing upon which to base a reasonable suspicion.
Defendant became visibly nervous when he could not find his identification. It is not uncommon for an individual to appear nervous when approached by a law enforcement officer. While it is now apparent from hindsight that defendant’s nervousness was due to his possession of cocaine, the facts known by the officers at the time, including defendant’s nervousness, were not enough to arouse a reasonable, articulable suspicion. Further, the actions of the woman in the car and defendant’s reluctance to let Agent Weis see what was in his bag did not provide the level of suspicion to warrant a seizure.